DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1, 4, 6, 12, 14, 20-22, 25, 29, 30, 32, 34-39, 42, 43 and 45-47 are pending in the application.  Claims 2, 3, 5, 7-11, 13, 15-19, 23, 24, 26-28, 31, 33, 40, 41, 44 and 48-64 are cancelled.
Priority
	This application is a continuation of PCT/US2018/032139, filed on May 10, 2018, which claims priority to U.S. Provisional Pat. Appl. No. 62/504,442, filed on May 10, 2017, and U.S. Provisional Pat. Appl. No. 62/504,480, filed on May 10, 2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/08/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed compounds of Formula I, Formula III, pharmaceutical compositions comprising compounds of Formula I and methods of treatment comprising administration of a compound of Formula I are novel and unobvious over the prior art.  Related prior art is found in US 2017/0014468 A1 (published 19 Jan 2017), which teaches (e.g. see claim 30) heterocyclic inhibitors of lysine gingipain activity that are useful for treatment of a range of diseases/disorders; however, these inhibitors do not comprise any structural element in common with the instantly-claimed compounds.   Further tangentially-related prior art is found in MATZNO (The Journal of Pharmacology and Experimental Therapeutics 1994 271(3):1666-1671), which teaches potassium channel opener AL0671 (p. 1994), comprising a modified aminopyridine ring.  Neither of these references, nor their combination with any other prior art of record, teaches, suggests, or provides motivation for the instantly-claimed compounds, pharmaceutical compositions thereof, or methods of treatment of a disease or condition associated with P. gingivalis infection.  

Conclusion
Claims 1, 4, 6, 12, 14, 20-22, 25, 29, 30, 32, 34-39, 42, 43 and 45-47, reordered and renumbered 1-23 in the final claims, are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070.  The examiner can normally be reached on 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN M MAURO/Primary Examiner, Art Unit 1625